DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-19 are presented for examination.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
3.1	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception/not new (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A- Prong One
The claim(s) recite(s) an method for monitoring performance of a well system, comprising: 
b) calculating a downhole model pressure based on the well performance model; c) comparing the calculated downhole model pressure with a measured downhole pressure”; “e) inferring from the analysis on the plurality of parameters one or more causes of the deviation”, under the broadest reasonable interpretation, this step reasonably falls within a mathematical concept. The step of: “d) determining if there is a deviation between the calculated downhole model pressure and the measured downhole pressure, and if there is a deviation, performing an analysis, by the well performance model, on the model parameters to determine one or more potential attributing causes for the deviation”; under the broadest reasonable interpretation, reasonably fall under a mental process, in which one could reasonably observes the data upon comparison and make such determination. Therefore, the claims are directed to an abstract idea, by use of a generic computer component; and thus, are clearly directed to an abstract idea, as constructed.
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional limitations,  either alone or in combination, do not add anything more significantly to the judicial exception, but are mere instructions to apply the exception using a generic computer component previously known in the industries and are not sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05(d)(i-iv), and the additional of: “(a) inputting well test production data into a well performance model, the well performance model comprised of model parameters, the model parameters comprising one or more reservoir properties, the well performance model further comprising an inflow component modeling a pressure drop for hydrocarbon fluids flowing from a reservoir to the well, and an outflow component modeling a pressure drop for hydrocarbon fluids flowing in and along tubing in the well to a surface.” merely amount to pre-solution/data gathering and does not add anything meaningful to the recited abstract and thus are not patent eligible under 35 USC 101.
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed above with reference to the integration of abstract idea into a practical application, the additional elements of the using computer components amount to no more than mere instructions to perform the abstract, and thus are not patent eligible under 35 UJSC 101, as constructed.
3.2	Dependent claims 2-19 merely include limitations pertaining to: “(e) performs separate calculations for computing a deviation in the values of the model parameters relating to the inflow component of the well performance model and the values of the model parameters relating to the inflow component of the well performance model based on well test production data; computing a deviation in the values of the model parameters relating to the outflow component of the well performance model and the values of the model parameters from the outflow component of the well performance model based on the well test production data; and independently determining one or more causes of the deviations in the inflow component and the outflow component” (claim 2); “detecting the one or more causes of the deviation comprises: monitoring temporal trends of the model parameters; and detecting model parameters with consistent variation trends and realistic ranges” (claim 3); “automatically notifying an operator of the one or more causes of the deviation” (claim 4); “performing a corrective action in the well system based on one or more of the causes of the deviation determined by the well performance model” (claim 5); “, wherein a timing of the corrective action is advised by the well performance model based on quantifying a production uplift incentive” (claim 6); “wherein for a mature well, a well performance history is used to determine a set of causes for potential well performance deviation” (claim 7); claim “wherein for an immature well or a well with an unknown well performance history, initial well performance deviation parameters are initially selected from all potential parameters, and further comprising reducing the well performance deviation parameters based on subsequent well performance analyses and findings”; claim 9 “wherein the analysis is formulated using one or more inverse optimization formulations that minimize a deviation in values for the model parameters based on the well performance model and well test production data of down-hole gauge pressures”; claim 10 “wherein one of the inverse optimization formulations minimizes the squared error between the down-hole gauge pressures of the outflow component based on the well performance model and the well test production data using the following equation: min x .di-elect cons. ( f ( x ) - P g ) 2 “; claim 11 “wherein one of the inverse optimization formulations minimizes the squared error between the down-hole gauge pressures of the inflow component based on the well performance model and the well test production data using the following equation: min y .di-elect cons. .gamma. ( g ( y ) - P g ) 2”; claim 12 “wherein the one or more inverse optimization formulations are solved by at least one of the following methods: point-wise processing of each well test individually; and time series processing of a sequence of well tests”; claim 13 “wherein the one or more inverse optimization formulations are solved by time series processing of a sequence of well tests, using well test production data taken after the last corrective action taken for the well system”; claim 14 “ wherein steps c), d), and e) use both of the following methods to mitigate data noise and model imperfections: point-wise processing of each well test individually; and time series processing of a sequence of well tests”; claim 15 “wherein if an existing cause for performance degradation is known to exist, an additional pressure drop due to said existing cause is calculated and subtracted from the deviation”; claim 16 “wherein the method is performed for a production well”; claim 17 “wherein the method is performed for an injection well”; claim 18 “wherein the possible causes of the deviation in the model parameters associated with the outflow component includes at least one of: restrictions in a tubing impacting the tubing effective internal diameter; localized restriction in a tubing due to scale build-up within the tubing; inefficiencies in an artificial lifting equipment or operation; holes in a tubing; excessive liquid loading in the well system; and problems with a lift pump”; claim 19 “wherein the possible causes of the deviation of the model parameters associated with the inflow component includes at least one of: increase in skin value; reduction in permeability; reduction of reservoir pressure; restrictions in perforations; changes in partial penetration; and changes in effective length of completions” similar to that already recited by the independent claims and already addressed above and thus are further not patent eligible under 35 USC 101.  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.0	Claim(s) 1-9, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. ((USPG_PUB No. 2018/0181693), in view of Cudmore et al. (CA 2555170 C).
	4.1	In considering claim 1, Yang et al. teaches an automated method for monitoring performance of a well system in a hydrocarbon reservoir and detecting performance degradation events in a well in the well system, comprising the steps of: 
a) inputting well test production data into a well performance model, the well performance model comprised of model parameters, the model parameters comprising one or more reservoir properties (para 0010, an input device in communication with the processor and memory in communication with the processor. The processor is configured to receive input data associated with a subsurface region), the well performance model further comprising an inflow component (para 0037  The stability proxies are derived based on inflow and outflow to the respective object (e.g., node, connection, or well; further para 42, The computational stability proxy incorporates inflow (e.g., flow from reservoir into the wellbore) and outflow (e.g., flow through the wellbore, which may be in conduit or well tubing) or flow in network depending on the location of the object. In certain configurations, the stability proxy may be a one-dimensional (1D) table with multiple columns, which may be stability proxy table.) modeling a pressure drop for hydrocarbon fluids flowing from a reservoir to the well, and an outflow component (see para 0069, the input for determining pressure drop across the connection may be a set of analytical equations rather than a hydraulic table; 0037  The stability proxies are derived based on inflow and outflow to the respective object (e.g., node, connection, or well, further para 42, The computational stability proxy incorporates inflow (e.g., flow from reservoir into the wellbore) and outflow (e.g., flow through the wellbore, which may be in conduit or well tubing) or flow in network depending on the location of the object. In certain configurations, the stability proxy may be a one-dimensional (1D) table with multiple columns, which may be stability proxy table.) modeling a pressure drop for hydrocarbon fluids flowing in and along tubing in the well to a surface (para 0069, the input for determining pressure drop across the connection may be a set of analytical equations rather than a hydraulic table; [0037] In contrast to conventional approaches that guess well bottom-hole pressure based on reservoir pressure or rely upon simple stability validation, the present techniques derives stability proxies for use in managing the reservoir simulation. The method may include determining stability proxies by traversing from objects representing well bottom-hole location in the reservoir (e.g., reservoir interface at the well) to objects representing production facility network at the surface. The stability proxies are derived based on inflow and outflow to the respective object (e.g., node, connection, or well). The stability proxies may also merge at joint nodes, which may combine the connections and nodes downstream of the respective connection or node. After traversing from the reservoir to the surface, the boundary conditions are validated based on the stability proxy. Then, the method determines pressure and compositions at each node from stability proxy for downstream connections attached to the node by traversing from objects at the surface to the objects at the reservoir. Values of pressure and compositions may be used as initial guesses or starting points for the time step calculations; further para 0043, The flow connection object may be assigned a hydraulic table for determining pressure drop across the connection. To begin, the well bottom-hole pressure (bhp) (or pressure for the upstream node of the connection object) is solved at a given rate, which corresponds to the maximum rate entry in the hydraulic table. If bhp is solved successfully (e.g., converged within a specific threshold), then well rate, gas-oil ratio, water cut, and other parameters may be calculated from inflow and used to look-up for wellhead pressure (whp) (or pressure for the downstream node object of the connection object) using the hydraulic table ); b) calculating a downhole model pressure based on the well performance model (see fig.3 (310), para 0037 Then, the method determines pressure and compositions at each node from stability proxy for downstream connections attached to the node by traversing from objects at the surface to the objects at the reservoir. Values of pressure and compositions may be used as initial guesses or starting points for the time step calculations); Yang et al. appears to provides for comparing pressure range against each other (see para [0050] Once the computational stability proxies are created for well objects and the facility network objects, the proxies may be used to enhance various operations. For example, the proxies may be used to validate rate or pressure boundary condition to ensure that the resulting flow is stable and within the valid range. To validate boundary conditions, the pressure or rate boundary condition may be compared against a pressure range or a rate range in the stability proxy for the object where the boundary condition is imposed. When the constraint value (e.g., boundary condition) is within the range, the well object or facility network object may be open to fluid flow. Otherwise, the well object or facility network or subset of it may be closed to fluid flow (e.g. for a well object it may be shut in). however, he does not specifically state that said comparison is that of a calculated vs measured. 
Cudmore et al. teaches the step of (c) comparing the calculated downhole model pressure with a measured downhole pressure (see [0036] By way of example, modeling program 114 can compare measured data, based on the sensed parameters, to corresponding calculated model values and provide graphical comparisons, e.g. graphs 116 (Gas/Oil Ratio versus Pressure), 118 (Formation Volume Factor – Oil versus Pressure), and 120 (Viscosity versus Pressure) illustrated in Figure 7, also fig. 15 (156), para 49; d) determining if there is a deviation between the calculated downhole model pressure and the measured downhole pressure (see fig. 15 (158), para 49, The program checks for any discrepancies (block 158) between the measured data and the calculated 18), and if there is a deviation, performing an analysis, by the well performance model, on the model parameters to determine one or more potential attributing causes for the deviation (see fig.15, fig.1 (22),identification of root cause, para [0049] A subsequent step in the diagnosis is checking measured PVT values against calculated PVT values (block 156). The program checks for any discrepancies (block 158) between the measured data and the calculated values. If a discrepancy exists, an indication of that discrepancy may be displayed at output device 76 for review by a technician, as illustrated in block 160. The discrepancy may be resolved by checking the correlations obtained and/or checking the production related values supplied by the well operator); and e) inferring from the analysis on the plurality of parameters one or more causes of the deviation (see fig.15, fig.1 (22),identification of root cause, and at para [0049] If a discrepancy exists, an indication of that discrepancy may be displayed at output device 76 for review by a technician, as illustrated in block 160. The discrepancy may be resolved by checking the correlations obtained and/or checking the production related values supplied by the well operator, further para 52-53). 
Yang et al. and Cudmore et al. are analogous art because they are from the same field of endeavor and that the model analyzes by the Cudmore et al. is similar to that of Yang et al. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Cudmore et al. with that of Yang et al because Cudmore et al. teaches the improvement of accuracy and comprehensiveness of the analysis (see para 0028).
4.2	As per claim 2, the combined teachings of Yang et al. and Cudmore et al. teach that wherein step (e) performs separate calculations for computing a deviation in the values of the model parameters relating to the inflow component of the well performance model and the values of the model parameters relating to the inflow component of the well performance model based on well test production data (see Cudmore fig.15, para 0049 If a discrepancy exists, an indication of that discrepancy may be displayed at output device 76 for review by a technician, as illustrated in block 160. The discrepancy may be resolved by checking the correlations obtained and/or checking the production related values supplied by the well operator. [0050] Subsequently, the gradient above the pump is checked (block 162) as described above. The calculated gradient is compared to the measured data to determine whether the gradient matches the measured data (block 164). If the gradient does not match the measured data (block 166), various values, such as water cut, depths, wellhead pressure, etc., are checked and the program is returned to step 162 to again check the gradient above the pump. On the other hand, if the gradient above the pump matches measured data, the across the pump calculation is made (block 168) as described above. [0051] Upon running the calculation across the pump, a determination is made as to whether the differential pressure across the pump can be matched with the measured intake pressure, as illustrated in block 170. If the differential pressure matches, then the inflow performance cancellations are validated (block 172), and a determination is made as to whether inflow properly matches outflow (block 174). If yes (block 176), then a match exists between the calculated values and the measured values. If no (block 178), then further diagnoses must be made to determine the source of the discrepancy and the potential problems detracting from optimizing the well potential); computing a deviation in the values of the model parameters relating to the outflow component of the well performance model and the values of the model parameters from the outflow component of the well performance model based on the well test production data (see Cudmore [0050] Subsequently, the gradient above the pump is checked (block 162) as described above. The calculated gradient is compared to the measured data to determine whether the gradient matches the measured data (block 164). If the gradient does not match the measured data (block 166), various values, such as water cut, depths, wellhead pressure, etc., are checked and the program is returned to step 162 to again check the gradient above the pump. On the other hand, if the gradient above the pump matches measured data, the across the pump calculation is made (block 168) as described above. [0051] Upon running the calculation across the pump, a determination is made as to whether the differential pressure across the pump can be matched with the measured intake pressure, as illustrated in block 170. If the differential pressure matches, then the inflow performance cancellations are validated (block 172), and a determination is made as to whether inflow properly matches outflow (block 174). If yes (block 176), then a match exists between the calculated values and the measured values. If no (block 178), then further diagnoses must be made to determine the source of the discrepancy and the potential problems detracting from optimizing the well potential); and independently determining one or more causes of the deviations in the inflow component and the outflow component (see fig.1, 15, para [0050] Subsequently, the gradient above the pump is checked (block 162) as described above. The calculated gradient is compared to the measured data to determine whether the gradient matches the measured data (block 164). If the gradient does not match the measured data (block 166), various values, such as water cut, depths, wellhead pressure, etc., are checked and the program is returned to step 162 to again check the gradient above the pump. On the other hand, if the gradient above the pump matches measured data, the across the pump calculation is made (block 168) as described above. [0051] Upon running the calculation across the pump, a determination is made as to whether the differential pressure across the pump can be matched with the measured intake pressure, as illustrated in block 170. If the differential pressure matches, then the inflow performance cancellations are validated (block 172), and a determination is made as to whether inflow properly matches outflow (block 174). If yes (block 176), then a match exists between the calculated values and the measured values. If no (block 178), then further diagnoses must be made to determine the source of the discrepancy and the potential problems detracting from optimizing the well potential). 
4.3	Regarding claim 3, the combined teachings of Yang et al. and Cudmore et al. teach that wherein detecting the one or more causes of the deviation comprises: monitoring temporal trends of the model parameters and detecting model parameters with consistent variation trends and realistic ranges (see Cudmore para [0051] Upon running the calculation across the pump, a determination is made as to whether the differential pressure across the pump can be matched with the measured intake pressure, as illustrated in block 170. If the differential pressure matches, then the inflow performance cancellations are validated (block 172), and a determination is made as to whether inflow properly matches outflow (block 174). If yes (block 176), then a match exists between the calculated values and the measured values. If no (block 178), then further diagnoses must be made to determine the source of the discrepancy and the potential problems detracting from optimizing the well potential. [0052] Returning to step 170, if the differential pressure does not match with the measured intake pressure, then various parameters should be checked, as illustrated in block 180. For example, the flow rate, frequency, pump details, pump flow versus inflow, and other parameters should be checked and validated to determine if an error occurred. If adjustments to the parameters are made (block 182), then the above the pump calculations can be run again. Otherwise, further diagnoses must be made (block 184) to determine the source, of the discrepancy and the potential problems detracting from optimizing the well potential). 
4.4	With regards to claim 4, the combined teachings of Yang et al. and Cudmore et al. teach automatically notifying an operator of the one or more causes of the deviation (see Cudmore para 0049, The program checks for any discrepancies (block 158) between the measured data and the calculated values. If a discrepancy exists, an indication of that discrepancy may be displayed at output device 76 for review by a technician, as illustrated in block 160. The discrepancy may be resolved by checking the correlations obtained and/or checking the production related values supplied by the well operator). 
4.5	Regarding claim 5, the combined teachings of Yang et al. and Cudmore et al. teach the step of performing a corrective action in the well system based on one or more of the causes of the deviation determined by the well performance model (see Cudmore fig.1 (24) implementation of corrective action; Identification of the cause of underperformance enables the implementation of corrective procedures, as illustrated in block 24. Effectively, a cause or problem is identified and an effect or correction is undertaken to optimize performance. Depending on the environment and the specific equipment used, the causes and the selected effects, i.e., corrective actions, may vary as discussed more fully below). 
4.6	As per claim 6, the combined teachings of Yang et al. and Cudmore et al. teach that wherein a timing of the corrective action is advised by the well performance model based on quantifying a production uplift incentive (see fig.1, 15, para 0024  block 22. Identification of the cause of underperformance enables the implementation of corrective procedures, as illustrated in block 24. Effectively, a cause or problem is identified and an effect or correction is undertaken to optimize performance. Depending on the environment and the specific equipment used, the causes and the selected effects, i.e., corrective actions, may vary as discussed more fully below. [0025] Although this general approach can be applied to a variety of artificially lifted wells, the present description will primarily be related to the optimization of a well in which an electric submersible pumping system is used to artificially lift the well fluid. In Figure 2, an embodiment of an electric submersible pumping system 26 is illustrated. In this embodiment, pumping system 26 is disposed in a wellbore 28 drilled or otherwise formed in a geological formation 30. Electric submersible pumping system 26 is suspended below a wellhead 32 disposed, for example, at a surface 33 of the earth. Pumping system 26 is suspended by a deployment system 34, such as production tubing, coiled tubing, or other deployment system. In the embodiment illustrated, deployment system 34 comprises a tubing 36 through which well fluid is produced to wellhead 32). 
4.7	With regards to claim 7, the combined teachings of Yang et al. and Cudmore et al. teach that wherein for a mature well, a well performance history is used to determine a set of causes for potential well performance deviation (see fig.1, 15, para 0024  block 22. Identification of the cause of underperformance enables the implementation of corrective procedures, as illustrated in block 24. Effectively, a cause or problem is identified and an effect or correction is undertaken to optimize performance. Depending on the environment and the specific equipment used, the causes and the selected effects, i.e., corrective actions, may vary as discussed more fully below. [0025] Although this general approach can be applied to a variety of artificially lifted wells, the present description will primarily be related to the optimization of a well in which an electric submersible pumping system is used to artificially lift the well fluid. In Figure 2, an embodiment of an electric submersible pumping system 26 is illustrated. In this embodiment, pumping system 26 is disposed in a wellbore 28 drilled or otherwise formed in a geological formation 30. Electric submersible pumping system 26 is suspended below a wellhead 32 disposed, for example, at a surface 33 of the earth. Pumping system 26 is suspended by a deployment system 34, such as production tubing, coiled tubing, or other deployment system. In the embodiment illustrated, deployment system 34 comprises a tubing 36 through which well fluid is produced to wellhead 32). 
4.8	As per claim 8, the combined teachings of Yang et al. and Cudmore et al. teach that wherein for an immature well or a well with an unknown well performance history, initial well performance deviation parameters are initially selected from all potential parameters, and further comprising reducing the well performance deviation parameters based on subsequent well performance analyses and findings (see Cudmore fig.3, 15 para [0028] One example of methodology for optimizing production in a well can be described with reference to the illustrated flowchart of Figure 3. Initially, the candidate wells are selected based on an indication of underperformance (block 56). In the selected well or wells, data is acquired to gauge the performance of the artificial lift system, e.g. electric submersible pumping system 26 (block 58). (In this example, the data measurements are synchronized and taken in real-time to substantially improve the accuracy and comprehensiveness of the "operational picture" used in analyzing potential problems that contribute to underperformance.) Subsequently, the well is modeled based on known parameters related to the well and the electric submersible pumping system. The modeled well is matched to measured data, as illustrated in block 60. The data is then validated (block 62). Upon validation, a diagnosis of the artificial lift system can be made to determine whether the well is actually underperforming and, if so, the conditions contributing to the underperformance (block 64). Diagnosis of the system enables the implementation of changes, such as providing new settings with respect to operation of the electric submersible pumping system 26 (block 66)). 
4.9	Regarding claim 9, the combined teachings of Yang et al. and Cudmore et al. teach that wherein the analysis is formulated using one or more inverse optimization formulations that minimize a deviation in values for the model parameters based on the well performance model and well test production data of down-hole gauge pressures (see Cudmore fig.15, para 49-53, [0051] Upon running the calculation across the pump, a determination is made as to whether the differential pressure across the pump can be matched with the measured intake pressure, as illustrated in block 170. If the differential pressure matches, then the inflow performance cancellations are validated (block 172), and a determination is made as to whether inflow properly matches outflow (block 174). If yes (block 176), then a match exists between the calculated values and the measured values. If no (block 178), then further diagnoses must be made to determine the source of the discrepancy and the potential problems detracting from optimizing the well potential. [0052] Returning to step 170, if the differential pressure does not match with the measured intake pressure, then various parameters should be checked, as illustrated in block 180. For example, the flow rate, frequency, pump details, pump flow versus inflow, and other parameters should be checked and validated to determine if an error occurred. If adjustments to the parameters are made (block 182), then the above the pump calculations can be run again. Otherwise, further diagnoses must be made (block 184) to determine the source, of the discrepancy and the potential problems detracting from optimizing the well potential). 
4.10	As per claim 12, the combined teachings of Yang et al. and Cudmore et al. teach that wherein the one or more inverse optimization formulations are solved by at least one of the following methods: point-wise processing of each well test individually and time series processing of a sequence of well tests (see Cudmore fig.15-16, para 51-54, further Yang para [0051] Also, the proxies may be used to generate accurate and stable initial estimates or guesses for solving multiphase flow equations as part of well management calculations or global time step calculations. A good initial estimate may lessen problems with solving nonlinear problems. Indeed, nonlinear solvers that use Newton-Raphson method may have difficulties converging if the starting point or initial estimate of the iteration is distant or remote from the true solution. In contrast, nonlinear solvers typically converge rapidly when the starting point is close to the true solution. The generation of accurate initial guesses for pressure, flow rates, compositions, and other parameters for the simulation may be performed by using stability proxies in the order starting from the boundary node object and traversing downward toward the reservoir. First, the constraint value, as part of the boundary condition, is used to look-up values of pressure, flow rates, and other parameters for the boundary node object from the stability proxy built for that node object. During the table look-up process, interpolation may be used if the values of the parameters are between two table entries. The resulting values of pressure, flow rates, compositions (derived from mass flow rates), and other parameters are set as initial guesses for those parameters for the boundary node object. Once the initial estimates for the boundary node objects are obtained, connection objects on the reservoir side attached to the boundary node object are processed. For those connection objects, the initial guess for pressure at the boundary node object is used as the downstream node pressure to look-up values of upstream node pressure, mass rates, and phase rates for the upstream node object from the stability proxy table built for the connection object. Similarly, the resulting values of pressure, flow rates, compositions, and other parameters are set as initial guesses for those parameters for the node object on the upstream side of the connection object. Once completed, the same procedure is repeated for the connection object attached to the processed connection object on the reservoir side. This procedure continues until initial guesses for all wells and facility node objects are obtained. Further para 0058-59). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Cudmore et al. with that of Yang et al because Cudmore et al. teaches the improvement of accuracy and comprehensiveness of the analysis (see para 0028).
4.11	With regards to claim 13, the combined teachings of Yang et al. and Cudmore et al. teach that wherein the one or more inverse optimization formulations are solved by time series processing of a sequence of well tests, using well test production data taken after the last corrective action taken for the well system (see Cudmore fig.15-16, para 51-54, further Yang para [0051] Also, the proxies may be used to generate accurate and stable initial estimates or guesses for solving multiphase flow equations as part of well management calculations or global time step calculations. A good initial estimate may lessen problems with solving nonlinear problems. Indeed, nonlinear solvers that use Newton-Raphson method may have difficulties converging if the starting point or initial estimate of the iteration is distant or remote from the true solution. In contrast, nonlinear solvers typically converge rapidly when the starting point is close to the true solution. The generation of accurate initial guesses for pressure, flow rates, compositions, and other parameters for the simulation may be performed by using stability proxies in the order starting from the boundary node object and traversing downward toward the reservoir. First, the constraint value, as part of the boundary condition, is used to look-up values of pressure, flow rates, and other parameters for the boundary node object from the stability proxy built for that node object. During the table look-up process, interpolation may be used if the values of the parameters are between two table entries. The resulting values of pressure, flow rates, compositions (derived from mass flow rates), and other parameters are set as initial guesses for those parameters for the boundary node object. Once the initial estimates for the boundary node objects are obtained, connection objects on the reservoir side attached to the boundary node object are processed. For those connection objects, the initial guess for pressure at the boundary node object is used as the downstream node pressure to look-up values of upstream node pressure, mass rates, and phase rates for the upstream node object from the stability proxy table built for the connection object. Similarly, the resulting values of pressure, flow rates, compositions, and other parameters are set as initial guesses for those parameters for the node object on the upstream side of the connection object. Once completed, the same procedure is repeated for the connection object attached to the processed connection object on the reservoir side. This procedure continues until initial guesses for all wells and facility node objects are obtained. Further para 0058-59). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Cudmore et al. with that of Yang et al because Cudmore et al. teaches the improvement of accuracy and comprehensiveness of the analysis (see para 0028).
4.12	As per claim 14, the combined teachings of Yang et al. and Cudmore et al. teach that wherein steps c), d), and e) use both of the following methods to mitigate data noise and model imperfections: point-wise processing of each well test individually; and time series processing of a sequence of well tests (see Cudmore fig.15-16, para 51-54, further Yang para [0051] Also, the proxies may be used to generate accurate and stable initial estimates or guesses for solving multiphase flow equations as part of well management calculations or global time step calculations. A good initial estimate may lessen problems with solving nonlinear problems. Indeed, nonlinear solvers that use Newton-Raphson method may have difficulties converging if the starting point or initial estimate of the iteration is distant or remote from the true solution. In contrast, nonlinear solvers typically converge rapidly when the starting point is close to the true solution. The generation of accurate initial guesses for pressure, flow rates, compositions, and other parameters for the simulation may be performed by using stability proxies in the order starting from the boundary node object and traversing downward toward the reservoir. First, the constraint value, as part of the boundary condition, is used to look-up values of pressure, flow rates, and other parameters for the boundary node object from the stability proxy built for that node object. During the table look-up process, interpolation may be used if the values of the parameters are between two table entries. The resulting values of pressure, flow rates, compositions (derived from mass flow rates), and other parameters are set as initial guesses for those parameters for the boundary node object. Once the initial estimates for the boundary node objects are obtained, connection objects on the reservoir side attached to the boundary node object are processed. For those connection objects, the initial guess for pressure at the boundary node object is used as the downstream node pressure to look-up values of upstream node pressure, mass rates, and phase rates for the upstream node object from the stability proxy table built for the connection object. Similarly, the resulting values of pressure, flow rates, compositions, and other parameters are set as initial guesses for those parameters for the node object on the upstream side of the connection object. Once completed, the same procedure is repeated for the connection object attached to the processed connection object on the reservoir side. This procedure continues until initial guesses for all wells and facility node objects are obtained. Further para 0058-59). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Cudmore et al. with that of Yang et al because Cudmore et al. teaches the improvement of accuracy and comprehensiveness of the analysis (see para 0028).
4.13	As per claim 15, the combined teachings of Yang et al. and Cudmore et al. teach that wherein if an existing cause for performance degradation is known to exist, an additional pressure drop due to said existing cause is calculated and subtracted from the deviation (see fig.15, para [0050] Subsequently, the gradient above the pump is checked (block 162) as described above. The calculated gradient is compared to the measured data to determine whether the gradient matches the measured data (block 164). If the gradient does not match the measured data (block 166), various values, such as water cut, depths, wellhead pressure, etc., are checked and the program is returned to step 162 to again check the gradient above the pump. On the other hand, if the gradient above the pump matches measured data, the across the pump calculation is made (block 168) as described above. [0051] Upon running the calculation across the pump, a determination is made as to whether the differential pressure across the pump can be matched with the measured intake pressure, as illustrated in block 170. If the differential pressure matches, then the inflow performance cancellations are validated (block 172), and a determination is made as to whether inflow properly matches outflow (block 174). If yes (block 176), then a match exists between the calculated values and the measured values. If no (block 178), then further diagnoses must be made to determine the source of the discrepancy and the potential problems detracting from optimizing the well potential). 
4.14	With regards to claim 16, the combined teachings of Yang et al. and Cudmore et al. teach that wherein the method is performed for a production well (see Cudmore title, para 0006). 
4.15	As per claim 17, the combined teachings of Yang et al. and Cudmore et al. teach that wherein the method is performed for an injection well (see para 0025, 0030, 0052). 
4.16	With regards to claim 18, the combined teachings of Yang et al. and Cudmore et al. teach that wherein the possible causes of the deviation in the model parameters associated with the outflow component includes at least one of: restrictions in a tubing impacting the tubing effective internal diameter; localized restriction in a tubing due to scale build-up within the tubing; inefficiencies in an artificial lifting equipment or operation; holes in a tubing; excessive liquid loading in the well system; and problems with a lift pump (see Cudmore para 0053, blockage or restriction of the upstream). 
4.17	Regarding claim 19, the combined teachings of Yang et al. and Cudmore et al. teach that wherein the possible causes of the deviation of the model parameters associated with the inflow component includes at least one of: increase in skin value; reduction in permeability; reduction of reservoir pressure; restrictions in perforations; changes in partial penetration; and changes in effective length of completions (see Cudmore para 53, [0033] Also, it is important to determine which parameters are the key parameters that will aid in selecting likely candidates. With respect to electric submersible pumping systems, examples of potential key parameters are illustrated in the diagram of Figure 5. Other key parameters are possible, but the examples illustrated are water cut 78, well productivity index 80, availability of a variable speed drive 82,,and wellhead pressure 84. In this scenario, higher levels of water cut indicate a lower potential for gains in oil production. However, a higher productivity index indicates a greater potential for gains in oil production by small operational changes. The availability of a variable speed drive on the well enables a frequency change that can significantly affect the production rate. Furthermore, if a high wellhead pressure is indicated, reduction in that pressure often can cause substantial gains in oil production).
Allowable Subject Matter
5.	Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	6.1	Al-Shammari (USPG_PUB No. 2013/0035919) teaches a systems and program product for creating and calibrating production and injection well models for a reservoir.
	 6.2	Al-Ajmi et al. (USPG_PUB No. 2015/0378052) teaches a methods and systems to estimate physical dimensions of actual obstructions identified as being in a wellbore of an injection well are provided. The method include using inflow performance and outflow performance relationships in the determination of a well performance model with a simulated obstruction. 
7.	Claims 1-19 are rejected and this action is non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        July 26, 2022